DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/1/2021 has been entered.
Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the 
The specification fails to provide a detailed or clear explanation of how to make and use  
the claimed underlined functions of  “reducing processing requirements for the generating by filtering out all target analysis items having negative discrimination capability and including only target analysis items having positive discrimination capability for analysis” and “reducing storage requirements by filtering out the negative sample data..”
A detailed explanation of these claimed features is not provided or adequately described in the specification as to enable one of ordinary skill in the art to make and use the invention as claimed.  The claim also fails to provide enabling means or steps for performing these functions.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Claims 1-10 are rejected based on the noted rejection of 35 USC  112(a) or 35 U.S.C. 
112 (pre-AIA ) noted above. 
	The claimed “reducing processing requirements for the generating by filtering out all target analysis items having negative discrimination capability and including only target analysis 
	Claims not directly addressed are rejected based on their dependencies.
	The 35 USC 101 rejection remain rejected and also based on the   35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) first paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph noted above.


                     			Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Subject Matter Eligibility Standard
	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
	Specifically, claim 1 is directed to a system. Each of the claims falls under one of the four statutory classes of invention.

	Claim 1 as an example recites:
acquire a user’s sample data, wherein the user’s sample data includes positive sample data and negative sample data, the positive sample includes user preferred items and the negative sample data includes user disliked items;
select discriminative features of the user’s sample data, wherein the discriminative features include features having discrimination capability for discriminating items in the positive sample data and the negative sample data;
determine, for at least one each of a plurality of target analysis items, whether at least one analysis item from the plurality of target analysis items has at least one discriminative feature;
correlate the at least one target analysis item with the at least one discriminative feature, using a processor, in response to having the at least one discriminative feature;
generate a personalized recommendation for the user including the correlated at least one target analysis item with the at least one discriminative feature, the generating the personalized recommendation  by filtering out all target analysis items having negative discrimination capability and including only target analysis items having positive discrimination capability for analysis; and
capture user sample data from the user including the positive sample data that includes the user preferred items and the negative sample data that includes the user disliked items, by filtering out the negative sample data and storing only the positive sample data for presentation to the user: and


The claims comprise taking descriptive features preferred by the user and target analysis items that may include the descriptive features to acquire, data, select discriminative features of the data, to determine and correlate data and generate a recommendation to a user.  
The resent claims recite steps that can be performed using the human mind, pen, and paper. According to the 2019 Revised Guidance, concepts performed in the human mind (including an observation, evaluation, judgement, or opinion) fall into the category of mental processes. See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Accordingly, the claims recite a type of abstract idea.

Applicant is to be noted that the steps or functions of “acquire”, “select”, “correlate”, “generate”  and “display” are similar to concepts that have been identified as abstracts by the courts as found in Classen and Perkin-Elmer which involved functions of collecting and comparing data to determine a risk level. The function of displaying involves an insignificant post solution activity.





Claim 3 is directed to a comment made by a user which can be interpreted as adding comments using pen and pencil or a recording medium or device.
Claims 4-5 recite a “determine” and a “select” functions which are similar to functions found to be abstract by the Courts as noted in Cyberfone.
Claim 6 recites or define the type of data or feature involved.
Claims 7, 8 and 9 recite a “compute” and “filter” functions which are mathematical functions.  
Claim 10 recites a selecting function which is similar to functions found to be abstract by the Courts as noted in SmartGene.

	 The independent claim recites the additional elements of a “processor”,  “memory”, a  “communication network” and a “server”.  Each of these claimed elements is noted to perform their respective generic functions.  
These elements are not sufficient to amount to significantly more than the judicial exception because the claim does not effect an improvement to another technology or technical field, the claim does not amount to an improvement to the functioning of the processor or the server or network, and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.

The claim merely amounts to the application or instructions to apply the abstract idea on a computer, and is considered to amount to nothing more than requiring a generic 
The judicial exception is not integrated into a practical application.  In particular, the claimed “processor”, “communication network” and “server” are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic component.  
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claim 1 is directed to an abstract idea.    
The dependent claim(s) when analyzed and each taken as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.
Conclusion        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        

February 25, 2021